                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA


Ronald Jason Cox, #23324-171,       )                   C/A No. 1:20-cv-457-SAL
                                    )
                        Petitioner, )
                                    )
v.                                  )                  OPINION & ORDER
                                    )
Donna Smith,                        )
                                    )
                        Respondent. )
___________________________________ )

   This matter is before the Court for review of the February 4, 2020 Report and Recommendation

of United States Magistrate Judge Shiva V. Hodges (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.). [ECF No. 5.] In the

Report, the Magistrate Judge recommends transferring the case to the United States District Court

for the Eastern District of North Carolina. No party filed objections to the Report, and the time

for response has lapsed.

   The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                   1
   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the above-captioned matter is hereby

TRANSFERRED to the Eastern District of North Carolina.

   IT IS SO ORDERED.


                                                         /s/ Sherri A. Lydon
                                                         United States District Judge
March 10, 2020
Florence, South Carolina




                                              2
